DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group I, species B, drawn to claims 1-6 and 9-10, in the reply filed on 11/03/2022 is acknowledged.
Claims 7-8 and 11-20 have been canceled by the applicant pursuant to 37 CFR 1.142(b) as being drawn to a non-elected method for using a metal drop ejecting apparatus, and a non-elected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Metal Drop Ejecting Three-Dimensional (3D) Object Printer”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “a melter configured to receive and melt a bulk metal” (claim 1; line 2); “an ejector operatively connected to the melter to receive melted bulk metal from the melter” (claim 1; lines 3-4); “at least one actuator operatively connected to at least one of the platform and the ejector, the at least one actuator being configured to move the platform and the ejector relative to one another” (claim 1; lines 7-9); “a controller… configured to: identify the bulk metal to be received by the melter using the digital data model; identify locations of the via holes in the substrate using the digital data model; generate machine ready instructions for moving and operating the ejector to fill the via holes at the identified locations; and execute the machine ready instructions” (claim 1; lines 12-20); “the controller being further configured to: operate the melter to maintain a temperature of the melted bulk metal” (claim 2; lines 1-2); “the controller being further configured to: operate the melter to maintain the temperature of the melted bulk metal” (claims 3 and 4, lines 1-2); “the controller being further configured to: identify predetermined ejection frequency corresponding to the identified bulk metal; and operate the ejector to eject the drops of melted bulk metal toward the via holes at the identified predetermined ejection frequency” (claim 5, lines 1-5); “the controller being further configured to: identify a smallest diameter for the via holes at the identified locations; and identify a nozzle diameter for the ejector” (claim 6, lines 1-3); “the controller being further configured to identify the nozzle diameter as being equal to or larger than the identified smallest diameter for the via holes” (claim 9, lines 1-3); and “the controller being further configured to: generate the machine ready instructions to position the ejector opposite the via holes to eject the drops of melted bulk metal” (claim 10, lines 1-3).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitation(s) use the phrase “means for” or “step for” or a generic replacement therefore: Each of the above instances use a generic replacement for “means for” by simply adding the suffix “er” (or “or”) and “configured to” or the like. For examples: the term “melter configured to” would carry the same weight and meaning if it were instead “melting means for”, “ejector operatively connected to” is equivalent to “ejecting means for”, “actuator operatively connected to” has the same effect as “actuation means for”, and “controller configured to” carries no more weight than “control means for”.
(B) The “means for” or “step for” is modified by functional language: “to receive and melt a bulk material”, “to receive melted bulk metal”, “to move the platform and the ejector relative to one another”, “to: identify the bulk metal”, “identify locations”, “generate machine ready instructions”, “execute the machine ready instructions to operate the ejector”, “to: operate the melter to maintain a temperature”, “to identify predetermined ejection frequency… and operate the ejector to eject the drops”, “to: identify a smallest diameter… and identify a nozzle diameter”, “to identify the nozzle diameter” and “to: generate the machine ready instructions to position the ejector… to eject the drops”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there is literally no structure provided in the claims for any of the above means. What is a melter? Is it a laser or oven or resistive element or heat from the sun? What is an ejector? Is it a spring loaded platform or a trap door or a piezoelectric MEMS device or a valve or other device that opens and closes or drops or launches an element? What structures make up the “actuator”? Is it a motor, or worm drive or pneumatic or hydraulic arm or piston or other element that can enable relative movement? What structures are requisite for a controller? Especially, what structures would enable: identifying metals and vias and frequencies and diameters, generating instructions, executing instructions, operating the melter and the ejector and actuation and other devices, positioning components? A generic controller does not have vision sensors, connections to actuation elements and/or programming to enable it to create its own code (machine ready instructions). What structures are present to enable these myriad functions? The claims provide no answers to these questions, and as such, the reader must look to the specification in order to find structure capable of performing all of these intended functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses: “at least one actuator operatively connected to at least one of the platform and the ejector, the at least one actuator being configured to move the platform and the ejector relative to one another” (lines 7-9; emphasis added). This language is indefinite because the first part of the limitation makes it clear that the actuator may be connected to only one of  the platform and ejector, but the second half of the limitation requires that the actuator moves the platform and the ejector relative to one another. As such, it is not clear or defined whether the actuator is connected to one or both elements and it is not clear how the actuator moves both elements if it is reasonably interpreted to be connected to only one of the two devices. As such, the claim has been examined, as best understood, to intend: at least one actuator operatively connected to at least one of the platform and the ejector, the at least one actuator being configured to move at least one of the platform and the ejector relative to one another”.
Claims 2-6 and 9-10 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 2-6 and 9-10 are further rejected as indefinite. Claims 2-4 disclose: “maintain a temperature of the melted bulk metal in the melter within a range of about 50° C to about 200° C above a melting point of the identified bulk metal” (claim 2; lines 2-4; emphasis added); “maintain the temperature of the melted bulk metal in the melter in the range of about 700° C to about 900° C when the identified bulk metal is aluminum” (claim 3; lines 2-3; emphasis added); and “maintain the temperature of the melted bulk metal in the melter in the range of about 1100° C to about 1300° C when the identified bulk metal is copper” (claim 2; lines 2-3; emphasis added).
Each of claims 2-4 are indefinite because there is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “about” a certain temperature or in “about” a temperature range. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
Claim 2 is additionally indefinite, because the metal material is not defined, and therefore, one cannot even guess as to what temperatures are intended for the range, which is based upon the melting temperature of an unknown metal. Further still, the claim does not recite the pressure at which the purported melting point is determined, thus further muddying the waters of confident interpretation. That is, melting temperature of a metal is different at, e.g. 1 atmosphere, versus at 0.1 atm or 10 atm. Accordingly, even if the range were not indefinite due to the “about” language, one still would not be able to determine the metes and bounds of the range, and thus the scope of the claim is indefinite.
In claims 3 and 4, there is a lack of antecedent basis for the limitation “the range” because the claimed temperature ranges of claims 3 and 4 was not previously recited in the claims, and it is clearly a different range than that of antecedent claim 2.
Claims 3-6 and 9-10 are further rejected as indefinite, so rendered by virtue of their dependency, directly or indirectly, upon the indefinite subject matter of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vader et al. (US 2015/0273577 A1), in view of Knox et al. (US 10,548,231 B2).
Regarding claim 1, as best understood, Vader discloses a metal drop ejecting apparatus (100) (Title; Abstract; fig. 1; par. 0028) comprising: a melter (404, 620a and 620b) configured to receive and melt a bulk metal (figs. 4a and 6; pars. 0034 and 0039); an ejector (102, including 220, 410 and 214) operatively connected to the melter to receive melted bulk metal from the melter (figs. 4a-4b and 7; pars. 0032, 0034-0035 and 0041-0042); a platform (112) capable of supporting a substrate having a plurality of via holes in the substrate, the platform being positioned opposite the ejector (fig. 1 pars. 0028-0030); at least one actuator (122a, 122b) operatively connected to at least one of the platform and the ejector, the at least one actuator being configured to move the platform and the ejector relative to one another (fig. 1; pars. 0029-0030); a user interface (“computer”) configured to receive a digital data model of a substrate and user input data; and a controller (“controller”) operatively connected to the melter, the ejector, the user interface, and the at least one actuator (par. 0031), the controller being configured to: identify locations using the digital data model; generate machine ready instructions (“translate electronic information into signals to control the ejection of droplets, the positioning of stage 116 and platform 112, as well as the height of the printhead”; “programs”) for moving and operating the ejector to fill the via holes at the identified locations (pars. 0031, 0051 and 0054); and execute the machine ready instructions to operate the ejector, the at least one actuator, and the melter to position the ejector opposite the identified locations eject drops of the melted bulk metal (pars. 0031, 0051 and 0054).
Vader, however, does not explicitly disclose that the platform is configured to support a substrate having a plurality of via holes in the substrate; that the computer comprises an explicitly defined user interface; and that the controller is configured to: identify the bulk metal to be received by the melter using the digital data model; identify locations of the via holes in the substrate using the digital data model; and position the ejector opposite the identified locations for the via holes in the substrate and eject drops of the melted bulk metal toward the via holes at the identified locations until each via hole is filled.
Knox teaches that it is well known to provide a closely related apparatus (100) (Title; Abstract; figs. 4-5B; col. 7, lines 49-67), comprising: an ejector (115 and 130) (col. 8, lines 30-39); a platform (104) configured to support a substrate having a plurality of via holes in the substrate, the platform being positioned opposite the ejector (cols. 11-12, lines 50-67 and 1-7; at least one actuator (90) operatively connected to at least one of the platform and the ejector, the at least one actuator being configured to move the platform and the ejector relative to one another (figs. 4-5B; col. 7, lines 49-58; col. 8, lines 1-25); a user interface (106 and 127; “I/O unit”) configured to receive a digital data model of a substrate and user input data (fig. 7; col. 7, lines 49-53 and 63-67; col. 9, lines 23-31); and a controller (95) operatively connected to the ejector, the user interface, and the at least one actuator (fig. 7, col. 7, lines 49-67; col. 9, lines 5-47), the controller being configured to: identify the bulk metal to be received using the digital data model; identify locations of the via holes in the substrate using the digital data model; generate machine ready instructions (“PCB Production Files”) for moving and operating the ejector to fill the via holes at the identified locations; and execute the machine ready instructions to operate the ejector, and the at least one actuator, to position the ejector opposite the identified locations for the via holes in the substrate and eject drops of the liquid bulk metal toward the via holes at the identified locations until each via hole is filled (fig. 22B; col. 10, lines 18-27; cols. 12-13, lines 34-67 and 1-43; col. 17, lines 40-67).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Vader to incorporate the explicit recitation of a user interface, and the capability and intended functionality of the apparatus being used to identify metal, and locate and fill via holes in a circuit substrate of Knox. There is nothing in the claim which indicates how the platform would be configured to hold a PCB substrate, and it stands to obvious reason that the platform of Vader would be easily used to hold a PCB with via holes without any need for modification. In that instance, Knox simply serves to demonstrate that this feature was well-known and easily employed. Additionally, Vader discloses that the controller also comprises a computer. PHOSITA would have known that a computer, as it is commonly understood, would include a user interface in order to be useful. Further, Vader discloses the use of the controller to define printing locations and timing, and to control the liquid metal ejector. PHOSITA would have realized that such a controller would be readily and easily used to perform the intended functions taught by Knox. The instant application does not indicate that any surprising results were arrived at by the use of the known controller of Knox with the machine of Vader, nor is there any evidence of development of a special or new controller or programming to do so. In fact, the instant disclosure explicitly states that a generic controller can be employed to achieve the desired functionality (par. 0020: “The controller 136 can be implemented with one or more general or specialized programmable processors that execute programmed instructions”). As such, the use of the controller of Knox in the machine of Vader would have been a routine matter and would have been done with reasonable expectations of success.
Regarding claim 2, as best understood, Vader in view of Knox teaches the method of claim 1 as detailed above, and Vader further discloses the controller being further configured to: operate the melter to maintain a temperature of the melted bulk metal in the melter within a range of about 50° C to about 200° C above a melting point of the identified bulk metal (par. 0039: heating “to above the 660° C melting point of aluminum”; as best understood, above the melting point is held to be “about 50° C… above a melting point”).
Regarding claim 3, as best understood, Vader in view of Knox teaches the method of claim 2 as detailed above, and Vader further discloses the controller being further configured to operate the melter to maintain the temperature of the melted bulk metal in the melter in the range of about 700° C to about 900° C when the identified bulk metal is aluminum (par. 0039: as best understood, heating above the melting point of 660° C is held to be “about 700° C”.
Regarding claim 6, as best understood, Vader in view of Knox teaches the method of claim 2 as detailed above, and Knox further teaches the controller being further configured to: identify a smallest diameter for the via holes at the identified locations; and identify a nozzle diameter for the ejector corresponding to the identified smallest diameter (col. 9, lines 54-57; col. 10, lines 5-9 and 28-44; col. 20, lines 14-21).
Regarding claim 9, as best understood, Vader in view of Knox teaches the method of claim 6 as detailed above, and Knox further teaches the controller being further configured to identify the nozzle diameter as being equal to or larger than the identified smallest diameter for the via holes (col. 9, lines 54-57; col. 10, lines 5-9 and 28-44; col. 11, lines 9-16; col. 20, lines 14-21) 
Regarding claim 10, as best understood, Vader in view of Knox teaches the method of claim 9 as detailed above, and Knox further teaches the controller being further configured to: generate the machine ready instructions to position the ejector opposite the via holes to eject the drops of melted bulk metal toward the via holes so only a portion that is less than an entirety of the drops engages a wall of the via holes or enters an opening of the via holes (some of the conductive material is ejected to form conductive traces on the surface, rather than in the via holes: cols. 17-18, lines 26-67 and 1-38).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vader in view of Knox, further in view of Rasa et al. (WO 2012/136478).
Regarding claim 4, as best understood, Vader in view of Knox teaches all of the elements of the current invention as detailed above with respect to claim 2. The modified Vader, however, does not appear to teach the controller being further configured to operate the melter to maintain the temperature of the melted bulk metal in the melter in the range of about 1100° C to about 1300° C when the identified bulk metal is copper.
Rasa teaches that it is well known to provide a related metal drop ejecting apparatus, with the controller being further configured to operate the melter to maintain the temperature of the melted bulk metal in the melter in the range of about 1100° C to about 1300° C (above 1085 °C) when the identified bulk metal is copper (pg. 12, lines 22-31; pg. 15, lines 4-13).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Vader to incorporate the preferred temperature for the preferred product material being copper of Rasa. It is clear in Vader that it was well known that the metal selected must be heated above its melting temperature. As such, PHOSITA would have realized that if the preferred metal were copper, which is very commonly used for via interconnects, and which is disclosed for use by Knox, then the temperature would necessarily need to be above 1085 °C, which is “about 1100° C”. This would have been a routine matter with reasonable expectations of success, as demonstrated in Rasa.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vader in view of Knox, further in view of Stempfer (US 2016/0318130 A1).
Regarding claim 5, as best understood, Vader in view of Knox teaches all of the elements of the current invention as detailed above with respect to claim 2. The modified Vader, however, does not appear to teach the controller being further configured to: identify predetermined ejection frequency corresponding to the identified bulk metal; and operate the ejector to eject the drops of melted bulk metal toward the via holes at the identified predetermined ejection frequency
Stempfer teaches that it is well known to provide a closely related metal drop ejecting apparatus, with the controller being further configured to: identify predetermined ejection frequency corresponding to the identified bulk metal; and operate the ejector to eject the drops of melted bulk metal toward the via holes at the identified predetermined ejection frequency (pars. 0088, 0092, 0105, 0123).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Vader to incorporate the preferred ejection frequency of Stempfer. PHOSITA would have realized that optimizing the ejection frequency would predictably enable forming metal products with improved grain structure and therefore stronger, more predictably useful materials properties. Moreover, there is no indication in the instant application that any special steps or devices were devised or that any surprising results arrived at by the use of the known preferred frequency of ejection with the old machines of Vader and Knox. The combination would easily have been performed, to achieve the known advantages, with reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. For example, Chin et al. (US 2017/0056970 A1) is held to significantly disclose the majority of the limitations of claim 1 (Title; Abstract; fig. 1; pars. 0033-0038, 0042-0046, 0054 and 0063-0075). The Chin reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729